           Case 1:20-cv-01903-JMF Document 16 Filed 05/14/20 Page 1 of 1
                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                •• Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




                           Application GRANTED. Defendant's deadline to answer the Complaint is
                           EXTENDED to June 29, 2020; the initial pretrial conference is
May 13, 2020               RESCHEDULED to July 14, 2020, at 2:30 p.m. The Clerk of Court is directed
                           to terminate ECF No. 15. SO ORDERED.
VIA ECF


The Honorable Jesse M. Furman
United States District Judge
                                                                                    May 13, 2020
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007


Re:    Cruz v. Semihandmade Incorporated.: Case No. 1:20-cv-1903-JMF

Dear Judge Furman:

We represent defendant Semihandmade Incorporated (“Defendant”) in the above-referenced matter. We
write on behalf of the parties to jointly and respectfully move the Court to adjourn the Initial Pretrial
Conference currently scheduled to take place on May 19, 2020 (Dkt. 6).

Defendant also respectfully requests that the Court reset the deadline for it to answer, move, or otherwise
respond to Plaintiff’s Complaint from May 28, 2020 to June 29, 2020. Plaintiff consents to this request.
This is the second request for an extension of time to respond to Plaintiff’s Complaint (Dkt. 9), and the
Court granted the first request (Dkt 10).

The parties are in communication regarding the dismissal of all claims asserted in this action and believe
that the additional time will further facilitate these discussions. The parties further respectfully submit that
their requests are warranted in light of the current closures and complications created by concerns over
COVID-19.

We thank the Court for its courtesies and consideration.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub


cc:     All counsel of record (by ECF)
